NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4246-17T4

BARRY J. WEINBAUM,

          Plaintiff-Appellant,

v.

BARBARA T. WEINBAUM,

     Defendant-Respondent.
____________________________

                    Submitted October 10, 2019 – Decided October 18, 2019

                    Before Judges Suter and DeAlmeida.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Middlesex County,
                    Docket No. FM-12-0682-09.

                    The Law Office of Rajeh A. Saadeh, LLC, attorneys for
                    appellant (Rajeh A. Saadeh, on the briefs).

                    Shimalla Wechsler Lepp & D'Onofrio, LLP, attorneys
                    for respondent (Sarah Melissa Mahony, of counsel and
                    on the brief; William Edward Reutelhuber, on the
                    brief).
PER CURIAM

      The parties have advised us that this matter has been amicably settled

between them and stipulated to the dismissal of this appeal. Accordingly, the

appeal is dismissed with prejudice and without costs.

      Dismissed.




                                                                      A-4246-17T4
                                       2